DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 9,596,020) in view of Graber et al. (US 10,543,906) and Refai-Ahmed et al. (US 9,668,334), as suggested by Sharp et al. (US 10,060,681) or Jeffers et al. (US 2020/0166289).
Regarding independent claim 1: Frolov teaches an unmanned aerial vehicle (UAV) (110/200), comprising: 
a propulsion engine (220) configured to generate at least one of lift or directional control for the UAV (c. 7, ℓ. 60-64); 
(360) supplementing one or more radio base stations (120) of a telecommunications network (100) serving one or more user devices (at 130) (c. 8, ℓ. 47-67).
Frolov is silent to thermal management of the UAVs in the network.
Graber teaches a UAV (100) comprising a propulsion engine (108), electronic components (150) and heat pipes (205/305/405/505/600), wherein a first portion of each heat pipe is coupled to a component (see for example fig. 2), and wherein a second portion of each heat pipe is located proximal to the propulsion engine (see figs. 2-4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the UAV of Frolov with heat pipes cooling the electronics equipment, including the network cell, as taught by Graber, for the purpose of providing heat management and reducing the operating temperature of the electronics.
Graber does disclose that in some embodiments, the heat pipes in the propeller duct may be vertically stacked (c. 7, ℓ. 61-67), indicating that there may be some vertical offsets between different heat pipes, though Graber does not disclose the relative elevations of the components 150 and the second portions of the heat pipes such that Graber fails to specifically teach that the first portion of the heat pipe is positioned lower than the second portion of the heat pipe when the UAV is upright such that liquid in the heat pipe is pulled to the first portion of the heat pipe by gravity.
However, it is known to angle heat pipes to take advantage of gravity. For example, Sharp et al. (US 10,060,681) teaches that heat pipes may be “aided by gravity” if positioned by a slope (Sharp c. 7, ℓ. 37-60), which advantageously aids not only the liquid in falling but the vapor in rising (Sharp c. 8, ℓ. 17-34), and Jeffers et al. (US 2020/0166289) teaches that capillary structures are not necessary in heat pipes if instead a gravity return is relied upon (Jeffers ¶ 83). 
Refai-Ahmed et al. (US 9,668,334) teaches vertically stacked heat pipes (36, 38) which return to a common heat exchanger (42) such that a first portion of one heat pipe is positioned lower than the second portion of the heat pipe when the device is upright (see fig. 2: heat pipe 36 is positioned lower at 42 than at 32). One skilled in the art would recognize that liquid in the heat pipe 36 is pulled to the first portion of the heat pipe by gravity. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the heat pipes of Frolov, as modified by Graber, such that in the vertically stacked heat pipes, one of the heat pipes has a first portion positioned lower than the second portion when the UAV is upright, as taught by Refai-Ahmed, both as a necessity of constructing vertically stacked heat pipes which return to a common plane and for the purpose of relying on gravity to return the liquid, as attested to by Sharp or Jeffers.
Regarding claim 2: Frolov, as modified, provides the UAV of claim 1, wherein the network cell and the first portion of the heat pipe are coupled via a heat sink (Graber c. 7, ℓ. 18-32), and wherein the heat sink is configured to draw heat from the network cell (Graber c. 7, ℓ. 18-32).
Regarding claim 3: Frolov, as modified by Graber, provides the UAV of claim 1, wherein the network cell and the first portion of the heat pipe are coupled via a heat sink, and wherein the heat pipe is configured to draw heat from the heat sink (Graber c. 7, ℓ. 18-32).
Regarding claim 4: Frolov, as modified, provides the UAV of claim 1, and though Frolov is silent to cooling fins, Graber teaches cooling fins located on the heat pipe at the second end (Graber c. 7, ℓ. 20-25). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the UAVs of Frolov, as modified by Graber, with cooling fins for the purpose of facilitating heat transfer.
Regarding claim 5: Frolov, as modified, provides the UAV of claim 1, wherein the second portion of the heat pipe is configured in a substantially circular shape (Graber c. 7, ℓ. 1-4).
Regarding claim 6: Frolov, as modified, provides the UAV of claim 1, wherein the heat pipe contains a liquid (Graber c. 14, ℓ. 40-52: phase transition material 609).
Regarding claim 7: Frolov, as modified, provides the UAV of claim 1, wherein the second portion of the heat pipe is located at a back of the propulsion engine (Graber fig. 2: at locations fore and aft).
Regarding claim 8: Frolov, as modified, provides the UAV of claim 1, wherein the heat pipe is configured to convert a state of a substance within the heat pipe from a liquid state to a gaseous state at a point proximal to the heat sink (Graber c. 14, ℓ. 38-52, 60-67).
Regarding claim 9: Frolov, as modified, provides the UAV of claim 1, wherein the heat pipe is configured to convert a state of a substance within the heat pipe from a gaseous state to a liquid state at a point proximal to the propulsion engine (Graber c. 14, ℓ. 60-67).
Regarding claim 10: Frolov, as modified, provides the UAV of claim 1. Graber discloses heat sinks (c. 7, ℓ. 18-32) and additionally teaches that it is known to provide heat sinks at the component itself (c. 1, ℓ. 6-11), but not specifically in the embodiments shown. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the network cell of Frolov, as modified by Graber, with a heat sink for the purpose of facilitating heat transfer between the network cell component and the heat pipe.
Regarding claim 11: Frolov, as modified, provides the UAV of claim 1, wherein a portion of the heat pipe that is coupled to the propulsion engine comprises a bumper guard of the UAV (Graber figts. 2-4: portions of the heat pipes are routed through the bumper guard).
Regarding claim 12: Frolov, as modified, provides the UAV of claim 1, and Graber teaches a second propulsion engine (see fig. 1), wherein the heat pipe is coupled to the second propulsion engine (c. 7, ℓ. 48-50; c. 9, ℓ. 23-25). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the UAV of Frolov to have heat pipes coupled to multiple propulsion engines as taught by Graber, for the purpose of redundancy in the event of failure of an engine.
Regarding independent claim 13: Frolov teaches a method of forming an unmanned aerial vehicle (UAV) (110/200), comprising: 
(360) supplementing one or more radio base stations (120) of a telecommunications network (100) serving one or more user devices (at 130) (c. 8, ℓ. 47-67); 
the UAV having a propulsion engine (220).
Frolov is silent to thermal management of the UAVs in the network.
Graber teaches a UAV (100) comprising a propulsion engine (108), electronic components (150) and heat pipes (205/305/405/505/600), wherein a first portion of each heat pipe is coupled to a component (see for example fig. 2), and wherein a second portion of each heat pipe is located proximal to the propulsion engine (see figs. 2-4). A liquid is disposed inside the heat pipe to conduct heat away from the component (Graber c. 14, ℓ. 40-52: phase transition material 609). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the UAV of Frolov with heat pipes cooling the electronics equipment, including the network cell, as taught by Graber, for the purpose of providing heat management and reducing the operating temperature of the electronics.
Graber additionally teaches that it is known to provide heat sinks at the component itself (c. 1, ℓ. 6-11), but not specifically in the embodiments shown. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the network cell of Frolov, as modified by Graber, with a heat sink for the purpose of facilitating heat transfer between the network cell component and the heat pipe.
Graber does disclose that in some embodiments, the heat pipes in the propeller duct may be vertically stacked (c. 7, ℓ. 61-67), indicating that there may be some vertical offsets between different heat pipes, though Graber does not disclose the relative elevations of the components 150 and the second portions of the heat pipes such that Graber fails to specifically teach that the first portion of the heat pipe is positioned lower than the second portion of the heat pipe when the UAV is upright such that liquid in the heat pipe is pulled to the first portion of the heat pipe by gravity.
(Sharp c. 7, ℓ. 37-60), which advantageously aids not only the liquid in falling but the vapor in rising (Sharp c. 8, ℓ. 17-34), and Jeffers et al. (US 2020/0166289) teaches that capillary structures are not necessary in heat pipes if instead a gravity return is relied upon (Jeffers ¶ 83). 
Refai-Ahmed et al. (US 9,668,334) teaches vertically stacked heat pipes (36, 38) which return to a common heat exchanger (42) such that a first portion of one heat pipe is positioned lower than the second portion of the heat pipe when the device is upright (see fig. 2: heat pipe 36 is positioned lower at 42 than at 32). One skilled in the art would recognize that liquid in the heat pipe 36 is pulled to the first portion of the heat pipe by gravity. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the heat pipes of Frolov, as modified by Graber, such that in the vertically stacked heat pipes, one of the heat pipes has a first portion positioned lower than the second portion when the UAV is upright, as taught by Refai-Ahmed, both as a necessity of constructing vertically stacked heat pipes which return to a common plane and for the purpose of relying on gravity to return the liquid, as attested to by Sharp or Jeffers.
Regarding claim 14: Frolov, as modified, provides the method of claim 13, wherein the network cell generates heat during operation (inherent, Graber c. 2, ℓ. 11-15).
Regarding claim 15: Frolov, as modified, provides the method of claim 13, but is silent to a thermal grease between the network cell and the heat sink. However, the examiner has taken Official Notice that thermal grease is known in the art of electronics heat transfer (Action of 24 October 2019, page 6, regarding claim 15). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided thermal grease between the communications equipment and the heat sink for the purpose of providing consistent and strong thermal conductivity between the two.
Regarding claim 16: Frolov, as modified, provides the method of claim 13, wherein the propulsion engine of the UAV generates air flow during operation (inherent, Graber c. 2, ℓ. 17-36).
Regarding independent claim 17: Frolov teaches a method for cooling an unmanned aerial vehicle (UAV) (110/200), comprising: 
operating the UAV (110), which comprises a small cell (360) supplementing one or more radio base stations (120) of a telecommunications network (100) serving one or more user devices (at 130) (c. 8, ℓ. 47-67); the UAV having a propulsion engine (220).
Frolov is silent to heat management of the UAV.
Frolov teaches a method of heat management for a UAV, comprising:
heating a first liquid (609) within a first portion (near propeller 110) of a heat pipe (205/607) to a vapor with heat generated by the network cell (c. 14, ℓ. 43-47, 60-67); 
transferring the vapor to a second portion (near component 150) of the heat pipe that is located proximal to a propulsion engine (108) of the UAV (c. 14, ℓ. 43-47, 60—c. 15, ℓ. 5).
condensing the vapor to a second liquid via transferring heat from the vapor to an air flow generated by the propulsion engine (c. 15, ℓ. 6-21).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the UAV of Frolov with heat pipes cooling the electronics equipment, including the network cell, as taught by Graber, for the purpose of providing heat management and reducing the operating temperature of the electronics.
Graber does disclose that in some embodiments, the heat pipes in the propeller duct may be vertically stacked (c. 7, ℓ. 61-67), indicating that there may be some vertical offsets between different heat pipes, though Graber does not disclose the relative elevations of the components 150 and the second portions of the heat pipes such that Graber fails to specifically teach that the first portion of the 
However, it is known to angle heat pipes to take advantage of gravity. For example, Sharp (US 10,060,681) teaches that heat pipes may be “aided by gravity” if positioned by a slope (Sharp c. 7, ℓ. 37-60), which advantageously aids not only the liquid in falling but the vapor in rising (Sharp c. 8, ℓ. 17-34), and Jeffers et al. (US 2020/0166289) teaches that capillary structures are not necessary in heat pipes if instead a gravity return is relied upon (Jeffers ¶ 83). 
Refai-Ahmed et al. (US 9,668,334) teaches vertically stacked heat pipes (36, 38) which return to a common heat exchanger (42) such that a first portion of one heat pipe is positioned lower than the second portion of the heat pipe when the device is upright (see fig. 2: heat pipe 36 is positioned lower at 42 than at 32). One skilled in the art would recognize that liquid in the heat pipe 36 is pulled to the first portion of the heat pipe by gravity. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the heat pipes of Frolov, as modified by Graber, such that in the vertically stacked heat pipes, one of the heat pipes has a first portion positioned lower than the second portion when the UAV is upright, as taught by Refai-Ahmed, both as a necessity of constructing vertically stacked heat pipes which return to a common plane and for the purpose of relying on gravity to return the liquid, as attested to by Sharp or Jeffers.
Regarding claim 18: Frolov, as modified, provides the method of claim 17, further comprising: transferring the second liquid to a second portion of the heat pipe that is located proximal to the network cell (see Graber fig. 2).
Regarding claim 19: Frolov, as modified, provides the method of claim 17, wherein the network cell generates heat via wirelessly communicating with at least one of the one or more user devices (Frolov c. 7, ℓ. 16-33: communication with user devices at 130 or 145).
Regarding claim 20: Frolov, as modified, provides the method of claim 17, wherein the propulsion engine is configured to generate at least one of lift or directional control for the UAV (Frolov c. 7, ℓ. 60-64).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Issues which may remain have been addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647